                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



George John Gearing,                       )       CASE NO. 1:18 CV 2841
                                           )
                     Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                           )
              Vs.                          )
                                           )
Commissioner of Social Security,           )       Memorandum of Opinion and Order
                                           )
                     Defendant.            )



       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge Jonathan D. Greenberg (Doc. 15)(“R&R”), recommending that the decision of the

Commissioner be VACATED and this matter REMANDED for further proceedings. Defendant

filed an objection to the R&R. For the reasons that follow, the R&R is REJECTED with respect

to the Step Five analysis and AFFIRMED in all other respects. The decision of the

Commissioner is AFFIRMED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

                                               1
district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in

pertinent part:

                  (b) Dispositive Motions and Prisoner Petitions.
                  The district judge must determine de novo any part of the
                  magistrate judge's disposition that has been properly objected to.
                  The district judge may accept, reject, or modify the recommended
                  disposition; receive further evidence; or return the matter to the
                  magistrate judge with instructions.

       Here, the Court notes that it will apply the de novo standard of review to the objection

raised by the government. The Court reviewed for clear error those parts of the R&R to which

no party objected. Having done so, the Court finds no clear error and, therefore, proceeds to a

de novo review solely with respect to the government’s objection.

       ANALYSIS

       The government objects to the Magistrate Judge’s recommendation that substantial

evidence does not support the Administrative Law Judge’s (“ALJ”) determination that plaintiff is

capable of performing a significant number of jobs in the national economy. The decision is

based on the testimony of the vocational expert (“VE”). The VE testified as follows:

       Q.         Okay. Would there be other jobs that the hypothetical individual could perform
                  and, if so, could you give me several demonstrative examples?

       A.         There are positions that would meet the hypothetical. One second. Examples that
                  would fit this hypothetical include electronics assembler, DOT 723.687-010,
                  sedentary, unskilled, SVP 2, nationally approximately 70,000.

                  Charge account clerk DOT 205.367-014, sedentary, unskilled, SVP 2, nationally
                  approximately 70,000.

                  Bench assembler, DOT 713.687-026, sedentary, unskilled, SVP 2, nationally
                  approximately 100,000. These are examples that fit your hypothetical.

       Later, upon cross-examination, the VE testified as follows:


                                                   2
       Q.      It’s correct that in responding to the Judge’s hypothetical questions that you
               testified based upon current data?

       A.      Yes, sir.

       According to the R&R, the VE’s testimony was “based on 2018 data,” and not data from

the relevant time period. Here, the R&R indicates that the relevant time period is March 31,

2013, i.e., the claimant’s “date last insured.” Because the data is from 2018 and not from 2013,

the R&R recommends finding that the ALJ’s decision is not supported by substantial evidence.

       Upon review, the Court disagrees with the R&R and finds the objection by the

government to be well-taken. The R&R characterizes the VE’s testimony as pertaining to 2018.

But, the VE testified only that the data relied upon is “current.” There is nothing in the record

suggesting that the “current” data was actually compiled in 2018. Nor is there any evidence

suggesting how frequently data is updated or that the data relied upon was not also applicable to

2013. Moreover, the VE knew of the plaintiff’s “date last insured” because the VE attended the

hearing by phone. (Tr. 526, 531, 538). Regardless, it would be reasonable to interpret the VE’s

testimony to mean that the VE relied on “current data,” as opposed to “outdated data,” i.e., data

pre-dating the alleged onset date. This is especially so in that ALJs make disability

determinations based on a period of time, not a one-day snapshot.1 The Court finds that the

ALJ’s reliance on the VE’s use of “current” data supports a finding that substantial evidence

exists to show that plaintiff is capable of performing a significant number of jobs in the national

economy.        Regardless, the Court agrees with the government that, to the extent the


 1
         By way of example, the availability of jobs fluctuates on a constant
         basis, but data is not necessarily compiled instantaneously. Thus,
         whatever “data” is applied is unlikely to be perfectly representative
         of the availability of jobs on one particular day.

                                                 3
testimony is arguably ambiguous, any error on the ALJ’s reliance thereon is harmless. To the

extent the testimony could be construed to mean that the data was actually compiled on the date

of the hearing, the data shows that a total of 240,000 jobs exist. As noted by the government, the

Sixth Circuit has held that as few as 2,000 jobs constitute a “significant number.” Nejat v.

Comm’r of Soc. Sec., 359 Fed.Appx. 574, 579 (6 th Cir. 2009)(2,000 jobs is sufficient to a

finding of non-disability). It defies basic logic that just five years earlier fewer than 2,000 of

those jobs existed. “No principle of administrative law or common sense requires us to remand a

case in quest of a perfect opinion unless there is reason to believe that the remand might lead to a

different result.” Shkabari v. Gonzales, 427 F.3d 324, 328 (6th Cir. 2005) (citation omitted). See

also Kobetic v. Comm'r of Soc. Sec., 114 Fed. App'x 171, 173 (6th Cir. 2004 )(When “remand

would be an idle and useless formality,” courts are not required to “convert judicial review of

agency action into a ping-pong game.”).

       CONCLUSION

       For the foregoing reasons, the court REJECTS the R&R with respect to the Step Five

challenge. The Court ADOPTS the remainder of the R&R in total. Accordingly, the decision of

the Commissioner is AFFIRMED.

       IT IS SO ORDERED.




                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
Dated: 10/24/19                        Chief Judge




                                                  4
